402




           OFFICE   OF THE ATTORNEY GENERAL     OF TEXAS
                              AUSTIN
GROVER   SELLERS
ATTORNEY  GENERAL




    ttata Board of Eduoatlon
    Austin, Texas

    Dear Sirs:




                                            requesting an opinion   or
     this department
                                             01 Board* is meant the
     Ftate Board of                           inroltea two questiona:



                                       the Texan otir   Coast?
                           a neaessary, does the -*ate Board
                           atlon have authority to issue suah

                          8tqu46ti0n,     ~4 4n4~4~in th4 4rrinrstir0.
                         ysr Inlets and arms of the Gulf of Mexioo
                     ng ben4ath them belong to the State, oonstitut-
     ing pub110 property that ir held in trust for thr us4 and bane-
     rit of the people. 44 T4r. Jur. 125.      Suoh landa and the mineral
     estate therein hetc been set apart and dedlaetsd to the publla
     tree nohool fund OS this State.     Arta. 54150 and 54210-3, Vernon*a
     Annotated Texas Statutea. IP an operator       enters upon the gland
     of another without p4rmlaalon and sets up his instruments      to
     teat such land, he is guilty     of trespass. Cumners,Oll and Gas
                                                                     403

State Board of Eduoation, page 2




(perm. ed. ) Sea. 659. The operation of the seismograph m-
quirea the use of explosivea to oreate vibrations of the
earth'8 orust. In our opinion, the aonduot of asismogrsph
operetiona in the bays in question, without the Stats's
permission, would aonatitute a treepass.
           However, th4 aeaond question must be answered in
the negative. Publio officers and hoards have     cnly those
powers whlah are 4xpr4aaly oonferred and those whioh are
reasonably neoesaary to efieotuate    their lxpreaa powers. 34
Tax. Jr. 443-444.,The Constitution    of Texas, in Sea. 8, Art.
VII, provides that the State Board of Eduastloo *shall p4rform
suoh duties aa nap be preaaribed    by law." ~4 have aarerully
studied the Tsxoa stetutea, partiaulerly Art. 2675b-5,     dealing
with the powers  end dutiea of the   State Board of Eduaation;  end,
we rind no provision tiich would either expressly,or by impliaa-
tion, suthorlas such Boerd to issue    a permit to conduot seiamo-
graph operetioas.
            Although   we do not here pea8 upon the authority of
aom other State 4genog to grsnt such a permit, we or11 to your
attention the atetutea     authorizing ths Cammiasioner of the General
Land 0fl"iaeand the Sohool Lend Board to lease the bays along the
Gulf for   the produation   of minentla, (Arts. 54210-j and 5421a-5,
Vernon'8 Annotated Civil Statutes)      the pens1 atstute prohibiting
the use or explosives ja..themmtera of thia -Stat4 (Art. 924, Tex.
Penal Code), and the 8ba6ute     giving  the Qame, Fish and Oyster
Comiasion oartain $ariadlotloirover Bboh bays inaorar aa their
use arreota     the oonaervstion ot marina llte,(Art. 4026, Vernon’s
Aanotatsd Texas Statutes).


                                          Tour8 very truly,
                                       ATTORNXTGIWWAL     OF TXXAS